14 F.3d 597NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Deborah Ann HOY, Defendant-Appellant.
No. 92-2404.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 21, 1993.Decided:  December 9, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-91-458-JFM)
Deborah Ann Hoy, Appellant pro se.
Lynne Ann Battaglia, United States Attorney, Donna Carol Sanger, Office of the United States Attorney, Baltimore, MD, for appellee.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Deborah Ann Hoy appeals from the district court's order granting summary judgment for the Government in its action to recover federal scholarship funds paid for Hoy's medical education, plus statutory penalties and interest.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Hoy, No. CA-91-458-JFM (D. Md. Oct. 14, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.